Michael A. Littman Attorney at Law 7609 Ralston Road Arvada, CO 80002 (303) 422-8127 * (303) 431-1567 Fax malattyco@aol.com January 6, 2014 VIA EDGAR and EMAIL Securities and Exchange Commission Division of Corporation Finance Attn: Ms. Dana Hertz Washington, D.C. 20549 Re: Global Green, Inc. Form 10-K for the fiscal year ended December 31, 2012 Filed April 9, 2013 and amended on May 13, 2013 File No. 333-174853 Dear Ms. Hertz: We are in receipt of your correspondence dated, December 18, 2013. In connection your comments as to the Form 10-K for the fiscal year ended December 31, 2012, we have filed Amendment No. 2. The following are the responses to the comments in your letter to Global Green, Inc., dated December 18, 2013: Form 10K/A for the Fiscal Year Ended December 31, 2012 Item 9A. Controls and Procedures Disclosures Controls and Procedures, page 32 Please revise your disclosure to state your principal executive and principal financial officer’s conclusion about the effectiveness (i.e. effective of not effective) of your disclosure controls and procedures as of the end of the period covered by your report. We have clarified our Item 9A disclosures to specify that our Chief Executive Officer/Chief Financial Officer’s conclusions as to the effectiveness. We hope this filing satisfies your comments. If you have any further requirements, please let me know. Sincerely, /s/ Michael A. Littman Michael A. Littman MAL:kjk
